PER CURIAM:
Appellant seeks review of an order below denying him a 79 day credit toward service of a federal sentence later imposed upon his guilty plea to a federal narcotics law violation. During these 79 days, though appellant had been delivered to federal officers from Connecticut incarceration pursuant to a writ of habeas corpus ad prosequendum awaiting disposition of the federal charge, appellant was continuing to serve his Connecticut-State imposed sentence and that state allowed him credit for those days toward service of the state sentence.
We find no merit in the appeal and affirm the order of the district judge.